131 U.S. 405 (1889)
MENKEN
v.
ATLANTA.
No. 674.
Supreme Court of United States.
Decided April 18, 1889.
ERROR TO THE SUPREME COURT OF THE STATE OF GEORGIA.
Mr. Hoke Smith for plaintiff in error.
Mr. S.W. Packard for defendant in error.
PER CURIAM:
The death of Fritz Menken, the plaintiff in error in the cause having been suggested by Mr. Pope Barrow, in behalf of Mr. Hoke Smith of counsel for the said plaintiff in error, and it appearing to the court that this is a criminal case, it is considered by the court that this cause has abated. Therefore, it is ordered and adjudged by the court that the writ of error in this cause be, and the same is hereby,
Dismissed.